 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   DAVID MALDONADO URRABAZO, SR., )                    Case No.: 1:19-cv-248 - JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING THE COMMISSIONER AN
                                      )                  EXTENSION OF TIME TO FILE A RESPONSE
13        v.                          )
                                      )                  TO PLAINTIFF’S OPENING BRIEF
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          David Maldonado Urrabazo, Jr. seeks judicial review of a decision to denying his application
18   for Social Security benefits. (Doc. 1) On December 12, 2019, the Court ordered the Commissioner to
19   show cause in writing why sanctions should not be imposed for failure to comply with its Scheduling
20   Order, under which a response to Plaintiff’s opening brief was to be filed no later than December 9,
21   2019. (Doc. 14)
22          Tina Naicker, counsel for the Commissioner, asserts that she “was out on leave from November
23   28, 2019 to December 6, 2019,” during which time she “had an injury accident and was notified
24   regarding immediate move-out of our residence by the end of December.” (Doc. 15-1 at 1-2, ¶ 2) Ms.
25   Naicker reported she also anticipated “intermittent leave from December 20, 2019 to January 3, 2020 in
26   order to move residences.” (Id. at 1, ¶ 2) She reports she also “inadvertently missed the deadline to
27   respond to Plaintiff’s Opening Brief” when attempting to re-create her calendar after a computer system
28   update, (Id. at 2, ¶ 2; id. at 2, n.1) According to Ms. Naiker, she contacted Plaintiff’s counsel after

                                                          1
 1   missing the deadline and Young Cho indicated his willingness to extend the filing deadline to January
 2   8, 2020. (Id. at 2, ¶ 3) Therefore, the Commissioner seeks an extension to January 8, 2020 to file a
 3   response to Plaintiff’s opening brief. (Doc. 15 at 2) Based upon the information provided, the Court
 4   ORDERS:
 5          1.      The Commissioner’s request for an extension of time is GRANTED;
 6          2.      The Commissioner SHALL file a response to Plaintiff’s opening brief no later than
 7                  January 8, 2020; and
 8          3.      The Order to Show Cause dated December 12, 2019 (Doc. 14) will remain in effect until
 9                  the Commissioner files a response as ordered.
10
11   IT IS SO ORDERED.
12
        Dated:     December 30, 2019                          /s/ Jennifer L. Thurston
13                                                    UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
